


EXHIBIT 10.2
 


BONUS RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
NYSE EURONEXT OMNIBUS INCENTIVE PLAN


[Form of Agreement for Certain Management Committee Members]


This Agreement (this “Agreement”), entered into as of [●], 20__, by and between
NYSE Euronext (together with its successors or any acquirer, including the
Acquirer (as defined in Section 3 below), the “Company”) and [insert name] (the
“Participant”).
WITNESSETH:
WHEREAS, the Company has adopted the NYSE Euronext Omnibus Incentive Plan (the
“Plan”), which is administered by the committee appointed by the Company’s Board
of Directors (the “Committee”); and
WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant
restricted stock units to the Participant, as an Eligible Employee.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Grant of Restricted Stock Units.
Subject to the restrictions and other conditions set forth herein and in the
Plan, the Committee has authorized this grant of [insert number of shares of
Common Stock covered by award] restricted stock units (the “RSUs”) to the
Participant on [insert date] (the “Grant Date”). Each RSU shall entitle the
Participant to receive one share of Common Stock (each, an “RSU Share”) in
accordance with the terms of the Plan and this Agreement; provided, however,
subject to Section [14][15], each RSU that vests prior to the date that the
Company’s shareholders approve an amendment to the Plan that would permit the
RSUs to be settled in shares of Common Stock shall entitle the Participant to
receive an amount in cash (the “Cash Amount”) equal to the Fair Market Value of
a share of Common Stock on the applicable vesting date (which, for purposes of
clarity, is the last sales price reported for the Common Stock on such vesting
date, or if such vesting date is not a trading day, on the first trading day
following such vesting date) in accordance with the terms of the Plan and this
Agreement.
2. Vesting and Distribution Schedule.
Subject to Sections 3 and 7, (a) the RSUs shall vest one-third on each of the
first three anniversaries of the Grant Date and (b) on or as soon as practicable
following the applicable vesting date (and in all events not later than 60 days
following such date), the Company shall distribute to the Participant one RSU
Share (or, if applicable, the Applicable Cash Amount, as defined below) with
respect to each RSU that vests on each such date. Upon any distribution of any
of the RSU Shares (or, if applicable, the Applicable Cash Amount) under this
Agreement, all obligations of the Company with respect to the corresponding RSUs
shall be deemed satisfied.
3. Termination of Employment or Merger Closing.
Upon (i) a Termination of the Participant as a result of an Involuntary
Termination (as defined below), Retirement, Disability or death or (ii) the
closing (the “Merger Closing”) of the transactions contemplated by the Amended
and Restated Agreement and Plan of Merger by and among the Company,
IntercontinentalExchange, Inc., IntercontinentalExchange Group, Inc. (the
“Acquirer”), Braves Merger Sub, Inc. and Baseball Merger Sub, LLC, dated as of
March 19, 2013 (as may be amended from time to time, the “Merger Agreement”),
the RSUs shall immediately become fully vested, and the Company shall distribute
to the Participant (or, in the event of death, to his or her estate) one RSU
Share (or, if applicable, the Applicable Cash Amount) for each RSU (A) not later
than 74 days following such Termination or (B) as of the Merger Closing, as
applicable; provided that, in the case of any such Termination, such accelerated
vesting and distribution shall be subject to (x) any requirement set forth in an
employment agreement entered into between the Participant and the Company or an
Affiliate that is in effect as of the date of such Termination (the “Employment
Agreement”) to execute and not revoke a release of claims or (y) if no such
employment agreement is then in effect, the Participant’s execution and
non-revocation (not later than 60 days after such Termination) of a legally
sufficient release in a form then to be provided by the Company. If the 74th day
following such Termination occurs in the calendar year following the year in
which such Termination occurs, such distribution shall be made in such following
year on or prior to such 74th day. Upon a Termination of the Participant for any
reason other than as a result of an Involuntary Termination, Retirement,
Disability or death, any RSUs that are unvested as of immediately prior to such
Termination shall be forfeited. “Involuntary Termination” shall have the meaning
assigned to such term (or a like term, including without limitation a
termination of employment by the Company without “cause” or by the Participant
for “good reason”) in the Employment Agreement, or if no such agreement is in
effect as of the date of such Termination, shall mean the Termination of the
Participant by the Company or an




--------------------------------------------------------------------------------




Affiliate, without Cause, including (without limitation) pursuant to a formal
division, department or organization-wide reduction in force. If, upon the
Participant’s Termination, the Participant does not have an employment agreement
with the Company or an Affiliate that defines Involuntary Termination, each of
the Committee (or, following the Merger Closing, any successor to the Committee
or any committee of the Acquirer) and the Company’s senior Human Resources
officer (and any designee thereof) shall have the discretion to determine
whether the Participant’s employment has been terminated pursuant to an
Involuntary Termination for purposes of the Plan and this Agreement. Such
decision shall be final and binding on the Participant, the Company, its
Affiliates and all of their respective successors and assigns.
4. Rights as a Stockholder; Transferability.
The Participant shall have no rights as a stockholder with respect to the RSU
Shares, if applicable, unless and until the Participant has become the holder of
record upon distribution of such RSU Shares. Adjustments shall be made for
dividends in cash or other property, distributions or other rights with respect
to the RSUs or, if applicable, the RSU Shares only to the extent expressly
provided in Section 10 or the Plan. Unless and until the RSU Shares, if
applicable, are distributed to the Participant, such RSU Shares shall not be
Transferable by the Participant.


5. Withholding.
The Participant shall pay, or make arrangements to pay, in a manner satisfactory
to the Company, an amount equal to the amount of all applicable federal, state
and local or foreign taxes [, including personal social security
contributions,]1 [, including, without limitation, withholding obligations under
the “pay as you earn” (PAYE) system and national insurance and social security
liabilities]2 that the Company is required to withhold at any time with respect
to the RSUs and the RSU Shares (or, if applicable, the Applicable Cash Amount),
including by the Company withholding a number of RSU Shares, if applicable, to
be delivered hereunder, or an amount in cash (including, if applicable, from the
Applicable Cash Amount), necessary to satisfy the minimum withholding
obligations based on the Fair Market Value of such RSU Shares, if applicable, on
the delivery date. In the absence of such arrangements, the Company or one of
its Affiliates shall have the right to withhold such taxes from [the
Participant’s normal pay or other]3 amounts payable to the Participant [(other
than normal pay)]4 to the extent permitted under applicable law. In addition,
any statutorily required withholding obligation may be satisfied, in whole or in
part, at the Participant’s election, in the form and manner prescribed by the
Committee, including by delivery of shares of Common Stock (including, if
applicable, RSU Shares).
6. Controlling Provisions.
Except as otherwise expressly provided herein, this Agreement is subject to all
of the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. Capitalized terms in this Agreement that are not otherwise defined
shall have the same meanings as set forth in the Plan. If and to the extent that
this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, this Agreement shall control. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.








_______________________________________________________
1. The bracketed language is included in awards to employees in Belgium.
2. The bracketed language is included in awards to employees in the United
Kingdom.
3. The bracketed language is included in awards other than those to employees in
Portugal.
4. The bracketed language is included in awards to employees in Portugal.

2

--------------------------------------------------------------------------------




7. Amendment; Section 409A of the Code.
To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code or any other applicable law
and may also amend, suspend or terminate this Agreement subject to the terms of
the Plan; provided that no such amendment shall impair the Participant’s rights
hereunder without his or her prior written consent. While the Company does not
guarantee any particular tax treatment with respect to the RSUs and the RSU
Shares (or, if applicable, the Applicable Cash Amount), payment of the RSU
Shares (or, if applicable, the Applicable Cash Amount) is intended either to
qualify as a “short-term deferral” under Section 409A of the Code or to comply
with Section 409A. Notwithstanding anything contained herein to the contrary,
(a) if the RSUs constitute nonqualified deferred compensation under Section 409A
of the Code, a termination of the Participant’s employment shall not be deemed
to have occurred for purposes of payment of the RSU Shares (or, if applicable,
the Applicable Cash Amount) unless such termination also constitutes a
“separation from service” under Section 409A of the Code, and all references in
this Agreement to “Termination”, “Involuntary Termination” or like terms shall
be deemed to mean “separation from service,” and (b) if the Committee considers
the Participant to be one of the Company’s “specified employees” under Section
409A of the Code at the time of the Participant’s Termination and such
Termination constitutes a “separation from service” under Section 409A, any
distribution that otherwise would be made to the Participant with respect to the
RSUs as a result of such Termination shall not be made until the date that is
six months after such Termination, except to the extent that earlier
distribution would not result in the Participant incurring interest or
additional tax under Section 409A of the Code.
8. Notices.
Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):
If to the Company, to:
NYSE Euronext
11 Wall Street, 16th Floor
New York, New York 10005
[USA]
Attention: [insert name]
If to the Participant, to the address on file with the Company.
9. No Obligation to Continue Employment.
This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or continue
to employ or retain, the Participant during the entire, or any portion of the,
term of this Agreement, including but not limited to any period during which any
RSU is outstanding, nor does it modify in any respect the Company’s or its
Affiliates’ right to terminate or modify the Participant’s employment or
compensation.
10. Dividend Equivalents.
The Company shall determine whether, if any cash dividends (whether regular or
extraordinary) are paid on shares of Common Stock at any time that any of the
RSUs remain outstanding, the Participant shall be eligible to receive any
amounts with respect to such cash dividends, which amounts shall be payable in
cash (any such amounts, “Dividend Equivalents”). The amount of any such Dividend
Equivalent shall equal the amount of the cash dividend that the Participant
would have received on the undistributed RSU Shares, if applicable, had such RSU
Shares been distributed to the Participant as of the applicable dividend record
date (or, if applicable, the amount of the cash dividend that the Participant
would have received on such number of shares of Common Stock that have an
aggregate Fair Market Value as of such record date that is equal to the then
undistributed Cash Amounts, assuming for such purpose that such shares had been
distributed to the Participant as of such record date). Any such Dividend
Equivalent shall be paid to the Participant on or within 30 days after the date
on which the applicable dividend is paid.


[11. Representations.
Each of the parties hereby represents and warrants that (a) such party is fully
authorized to enter into this Agreement and to perform such party’s obligations
under it, (b) the execution, delivery and performance of this Agreement does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document or, in the case of the Company,
any agreement among holders of its Common Stock, (c) upon the execution of this
Agreement by the Company and the Participant, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms
except to the extent enforceability may be limited by applicable law.]5

___________________________
5. The bracketed language is included in awards other than those to employees in
the United States.

3

--------------------------------------------------------------------------------




[11][12]. Issuance of Common Stock.
The Participant agrees that the Company shall not be obligated to deliver any
RSU Shares, if applicable, if the Company reasonably determines that such sale
or delivery would violate any applicable law, rule or regulation of any
governmental authority or any applicable rule or regulation of, or agreement of
the Company with, any securities exchange or association upon which the Common
Stock is listed or quoted. In the event of any such restriction (other than one
due to insider trading issues), the Company shall take all such action as may be
necessary or appropriate to eliminate such restriction at the earliest
practicable date. All RSU Shares, if applicable, when issued shall be duly
authorized and shall be (a) validly issued, fully paid and non-assessable,
(b) registered for sale, and for resale, by the Participant under federal and
state securities laws and shall remain registered so long as the shares may not
be freely sold in the absence of such registration and (c) listed, or otherwise
qualified, for trading in the United States, on each national securities
exchange or national securities market system on which the Common Stock is
listed or qualified. Except as expressly provided herein, the Company shall not
otherwise have any right not to deliver the RSU Shares, if applicable.
[12][13]. Miscellaneous.
     (a) This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
     (b) Provisions contained in the Employment Agreement, if applicable,
relating to golden parachute tax, mitigation and offset, resolution of disputes,
governing law and survival of the Employment Agreement are incorporated mutatis
mutandis into this Agreement.
     (c) If any provision of this Agreement shall be declared by any court or
arbitrator of competent jurisdiction to be invalid, illegal or incapable of
being enforced in whole or in part, the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable.
[13][14]. Transfer of Personal Data.
[The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Affiliate) of any personal data information
related to the RSUs, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.]6 
[The Participant consents to the holding and processing of data about him and
his dependants (including sensitive personal data) for the purposes of
administering the RSUs granted hereunder and the disclosure of such data (even
outside the European Union) to the Company and/or any Affiliate and to any
potential purchaser thereof and to the advisors of the Company and/or any
Affiliate and to the Committee (or its authorized delegate).]7 
[14][15]. Form of Settlement
(a) Notwithstanding anything in this Agreement or, if applicable, the Employment
Agreement to the contrary, if, prior to the Merger Closing, the Company’s
shareholders do not approve an amendment to the Plan that would permit the RSUs
to be settled in shares of Common Stock, then, with respect to each RSU that is
outstanding as of the Merger Closing and that converts into a restricted stock
unit denominated in shares of the Acquirer’s common stock pursuant to the terms
of the Merger Agreement, the Acquirer shall have the right to determine, in its
sole discretion, whether the Participant shall receive, in settlement of each
such RSU, either (i) the number of shares of the Acquirer’s common stock that is
subject to such RSU, as determined by the Acquirer in accordance with the terms
of the Merger Agreement, or (ii) an amount in cash (the “Merger Cash Amount”)
equal to the aggregate fair market value of such number of shares of the
Acquirer’s common stock, as determined by the Acquirer in good faith.
  (b) By accepting the RSUs subject to this Agreement, the Participant agrees
that, notwithstanding anything in any prior agreement pursuant to which the
Participant was granted restricted stock units that were outstanding as of
December 20, 2012 (each such unit, a “Prior RSU”) or, if applicable, the
Employment Agreement, each Prior RSU that vests prior to the date that the
Company’s shareholders approve an amendment to the Plan that would permit such
Prior RSU to be settled in a share of Common Stock shall entitle the Participant
to receive the Cash Amount on the applicable vesting date in accordance with the
terms of the Plan and such agreement, and such agreement shall be deemed to be
amended to incorporate therein mutatis mutandis the cash-settlement provisions
of this Agreement; provided, however, that if the Merger Closing occurs, then,
with respect to each Prior RSU that is outstanding as of the Merger Closing and
that converts into a restricted stock unit denominated in shares of the
Acquirer’s common stock pursuant to the terms of the Merger Agreement, the
Acquirer shall have the right to determine, in its sole discretion, whether the
Participant shall receive, in settlement of each such Prior RSU, either (i) the
number of shares of the Acquirer’s common stock that is subject to the Prior
RSU, as determined by the Acquirer in accordance with the terms of the Merger
Agreement, or (ii) an amount in cash equal to the Merger Cash Amount. The
“Applicable Cash Amount” means the Cash Amount or the Merger Cash Amount, as
applicable.
_______________________________________
6. This provision is included in all awards other than those to employees in the
United Kingdom.
7. This provision is included in awards to employees in the United Kingdom.

4

--------------------------------------------------------------------------------




[16. Employment Damages Exclusion.
The Participant acknowledges and agrees that participation in the Plan is a
matter entirely separate from any pension right or entitlement that the
Participant may have pursuant to the Participant’s terms and conditions of
employment with the Company and/or its Affiliates. The Participant understands
and agrees that if he leaves the employment of the Company and/or its Affiliates
or otherwise ceases to be an Eligible Employee, he shall not be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Plan which he might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise
howsoever.]8 
[15][16][17]. NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS EXCEPTIONAL AND UNIQUE AND IS COMPLETELY INDEPENDENT OF ANY
OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND (C)
NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED STOCK
UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS
IN THE FUTURE WHATSOEVER.
[Signature page follows]




























_______________________________


8. This provision is included in awards to employees in the United Kingdom.

5

--------------------------------------------------------------------------------




[Acceptance of this Agreement by the Participant constitutes acceptance of these
terms, effective as of the day and year first set forth above.]9 


[IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.


NYSE EURONEXT




________________________
Name:
Title:






PARTICIPANT




___________________________]10 
[(SIGNATURE REQUIRED)]11 


























































__________________________________________________________________ 
9. This provision is included only in awards to employees in the United States.
10. Signatures are included in awards to employees other than in the United
States.
11. The signature of the award recipient is required in awards to employees in
Belgium.



6